DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/25/2020 has been entered.  Claims 1-8, 10, 12-15, 19, 20, 23-29 are pending in the application with claims 1, 10, 23 amended, claims 6-8, 13 withdrawn, claims 9, 11, 16-18, 21, 22 cancelled, and claims 24-29 newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the second flange member" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 12, 14, 15, 19, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US Patent Application Publication No. 2012/0323081).

In regard to claim 1, Son discloses a cannula (20, Fig. 5), comprising:
a thermoplastic polymer elongate body (21) extending along a longitudinal axis, the body having an outer surface, a thread (22) arranged on the outer surface configured to contact tissue, a proximal end, a distal end, and a lumen (via throughhole extending through the elongate body, Fig. 8a) extending through the body between openings at the proximal and distal ends (Fig. 8a); and
 (24) that extends at least partially around the opening at the distal end, the first flange member having a distal facing surface (Fig. 5), wherein at least a portion of the distal-facing surface is reflective (the flange member (24) is formed of silicone which is a reflective material); and
a second flange member (23) that extends at least partially around the opening at the proximal end, the second flange member having a proximal-facing surface (Fig. 8a), wherein at least a portion of the proximal-facing surface is reflective (the flange member (23) is formed of silicone which is a reflective material);
wherein the elongate body is configured to be advanced distally into a patient such that the elongate body is positioned relative to the patient with the first flange member located inside the patient and the second flange member located outside the patient (via inserted the cannula through an incision within body such that the first flange (24) is within the body and the second flange (23) is outside the body).

In regard to claim 2, Son teaches wherein the first flange member has a circular cross-section in a plane normal to the longitudinal axis of the body (Figs. 5, 8a).

In regard to claim 3, Son teaches wherein the first flange member has a first radius of curvature (Figs. 5, 8a).

In regard to claim 4, Son teaches wherein the first flange member is oriented at an angle relative to the longitudinal axis of the body from about 90 degrees to about 150 degrees (Figs. 5, 8a)

In regard to claim 5, Son teaches wherein the first flange member is oriented at an angle relative to the longitudinal axis of the body from about 10 degrees to about 170 degrees (Figs. 5, 8a).

In regard to claim 10, Son teaches wherein the second flange member is curved (Figs. 5,8a).

In regard to claim 12, Son teaches wherein the first flange member is flexible (Par. 40).

In regard to claim 14, Son teaches wherein the body is one of flexible and rigid (all materials have degrees of flexibility and rigidity).

In regard to claim 15, Son teaches wherein a diameter of at least one portion of the body varies along the longitudinal axis thereof (the diameter varies along the body due to threads disposed along the body).

In regard to claim 19, Son teaches wherein the thread extends continuously along the body (Figs. 5,8a).

In regard to claim 20, Son teaches wherein the body and the openings share the longitudinal axis (Figs. 5,8a).

In regard to claim 23, Son teaches wherein the first flange member extends radially outward from the distal end of the body, and the second flange member extends radially outward from the proximal end of the body (Figs. 5,8a).

Claims 1-5, 10, 12, 14, 15, 19, 20, 23, 24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US Patent Application Publication No. 2010/0261974, hereinafter Shelton).

In regard to claim 1, Shelton discloses a cannula (100, Fig. 4), comprising:
(18, Fig. 4, Par. 34) extending along a longitudinal axis, the body having an outer surface, a thread (136) arranged on the outer surface configured to contact tissue (Figs. 3, 4), a proximal end, a distal end, and a lumen (134) extending through the body between openings at the proximal and distal ends (Fig. 4); and
a first flange member (see annotated Fig. 4 below) that extends at least partially around the opening at the distal end, the first flange member having a distal facing surface, wherein at least a portion of the distal-facing surface is reflective (Par. 34 teaches of the retractor (18) material being silicone and urethane which have reflective properties); and
a second flange member (see annotated Fig. 4 below) that extends at least partially around the opening at the proximal end, the second flange member having a proximal-facing surface, wherein at least a portion of the proximal-facing surface is reflective (Par. 34 teaches of the retractor (18) material being silicone and urethane which have reflective properties);
wherein the elongate body is configured to be advanced distally into a patient such that the elongate body is positioned relative to the patient with the first flange member located inside the patient and the second flange member located outside the patient (Par. 48, Fig. 3).

    PNG
    media_image1.png
    503
    480
    media_image1.png
    Greyscale

In regard to claim 2, Shelton teaches wherein the first flange member has a circular cross-section in a plane normal to the longitudinal axis of the body (Fig. 4).

In regard to claim 3, Shelton teaches wherein the first flange member has a first radius of curvature (Fig. 4).

In regard to claim 4, Shelton teaches wherein the first flange member is oriented at an angle relative to the longitudinal axis of the body from about 90 degrees to about 150 degrees (oriented via 90° relative to the longitudinal axis).

In regard to claim 5, Shelton teaches wherein the first flange member is oriented at an angle relative to the longitudinal axis of the body from about 10 degrees to about 170 degrees (oriented via 90° relative to the longitudinal axis).

In regard to claim 10, Shelton teaches wherein the second flange member is curved (Fig. 4).

In regard to claim 12, Shelton teaches wherein the first flange member is flexible (Par. 42).

In regard to claim 14, Shelton teaches wherein the body is one of flexible and rigid (Par. 42).

In regard to claim 15, Shelton teaches wherein a diameter of at least one portion of the body varies along the longitudinal axis thereof (the diameter varies along the body due to threads disposed along the body, Fig. 4).

In regard to claim 19, Shelton teaches wherein the thread extends continuously along the body (Fig. 4).

In regard to claim 20, Shelton teaches wherein the body and the openings share the longitudinal axis (Fig. 4).

In regard to claim 23, Shelton teaches wherein the first flange member extends radially outward from the distal end of the body, and the second flange member extends radially outward from the proximal end of the body (Fig. 4).

In regard to claim 24, Shelton teaches wherein a thin flexible member on the first flange member (the first flange member is being considered the ring (132) at the distal tip of the access devie) provides the reflectivity of the distal-facing surface (a material of the retractor (18) covers the ring (132), wherein the material of the retractor can be silicone or urethane (par. 34) which have reflective properties).

In regard to claim 27, Shelton discloses a cannula (100, Fig. 4), comprising:
an elongate body (18) extending along a longitudinal axis, the body having an outer surface, a thread (136) arranged on the outer surface configured to contact tissue (Figs. 3, 4), a proximal end, a distal end, and a lumen (134) extending through the body between openings at the proximal and distal ends (Fig. 4);
a first flange member (132) that extends at least partially around at least one of the openings (see annotated Fig. 4 above); and
a first reflective member (18) on a surface of the first flange member (Par. 34 teaches of the retractor (18) material being silicone and urethane which have reflective properties);
wherein the elongate body is configured to be advanced distally into a patient (Fig. 3).

In regard to claim 28, Shelton teaches wherein the elongate body is configured to be advanced distally into the patient such that the elongate body is positioned relative to the patient with the first flange member located inside the patient and the second flange (see annotated Fig. 4 above) member located outside the patient (Fig. 3);
the surface is a distal-facing surface; and the first reflective member (via coating (18) disposed over the first flange member (132), wherein the coating (18) is formed of silicone or urethane which have reflective properties, Par. 34, Fig. 4) is one of:
a thin flexible member on the first flange member (via coating (18) disposed over the first flange member (132), wherein the coating (18) is formed of silicone or urethane which have reflective properties, Par. 34, Fig. 4); a mirror on the first flange member; and a reflective material painted on the first flange member.

In regard to claim 29, Shelton teaches wherein the first flange member extends around the opening at the distal end (see annotated Fig. 4 above);
the cannula further comprises a second flange member (housing, 112) that extends at least partially around the opening at the proximal end (see annotated Fig. 4 above);
the cannula further comprises a second reflective member on a proximal-facing surface of the second flange member (via coating (18) disposed over the second flange member (112), wherein the coating (18) is formed of silicone or urethane which have reflective properties, Par. 34, Fig. 4), ; and
the second reflective member is one of:
a thin flexible member on the second flange member (via coating (18) disposed over the second flange member (112), wherein the coating (18) is formed of silicone or urethane which have reflective properties, Par. 34, Fig. 4); a mirror on the second flange member; and a reflective material painted on the second flange member.

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 10, 12, 14, 15, 19, 20, 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 13, 2021